DETAILED ACTION
	Claims 1-20 are currently pending.  Claims 1-16 and 19-20 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
	Applicant's amendments and arguments filed 03/05/2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 03/05/2021, it is noted that claims 1, 6-8 and 12-13 have been amended and no new matter or claims have been added.	Modified Rejections:
	The following are modified based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,973,574 (previously applied) in view of WO 2016/044582 (previously applied), WO 2010/091300 (Applicant provided) and US 5,294,230 (previously applied).
Regarding claim 1, the limitation of a cosmetic system for durable shaping of keratinous fibers is met by the ‘574 publication teaching a method for waving and straightening hair (abstract) wherein the hair maintains its shape until treated with an additional hair lotion (column 6, lines 25-35).

Regarding b) a setting composition having an acidic to neutral pH and comprising i) one or more metallic coordination agent and ii) a carrier is met by the ‘574 publication teaching further treating with an aqueous solution of non-ionic or anionic surface active agent containing metallic ions that atomic weigh of which is larger than the calcium ions (column 1, lines 45-60) wherein the solution is taught to be an iron chloride solution (column 4, lines 60-67) wherein the pH may be from 7-12 (column 8, lines 1-10), thus teaching a neutral pH of 7.
Regarding c) a fixing composition having ii) a carrier is met by the ‘574 patent teaching the use of a third composition which contains an aqueous solution (column 6, lines 25-35).
Regarding claims 2-3, the limitation of further comprising an oxidizing agent that is present in one or more of (a) the adhering composition, (b) the setting composition and a sub-composition (a’) is met by the ‘574 patent teaching composition (b) containing iron chloride (column 4, lines 60-67), which is the elected oxidizing agent.
Regarding claim 4, the limitation of wherein the compositions are separately contained and the treatment system when applied to keratinous substrate in a stepwise 
Regarding claim 8, the limitation of wherein the one or more chelating agent is selected from EDTA is met by the ‘574 patent teaching the third hair lotion composition is taught to include ethylenediaminetetraacetic acid preferably in the di, tri or tetra sodium salt form (column 6, lines 30-40).  
Regarding claim 9-11, the limitation of wherein the one or more metallic coordination agent is selected from compounds suitable for forming coordination complexes comprising a metal selected form iron chloride is met by the ‘574 patent teaching iron chloride solution (column 4, lines 60-67).
Regarding claim 16, the limitation of further comprising a resetting composition that comprise at least one chelating gent and a carrier is met by the ‘574 patent teaching the use of a third composition which contains an aqueous solution containing ethylene diamine tetra acetic acid to restore the hair which has been waved or straitened with hair lotions I and II (column 6, lines 25-35).


The ‘574 publication does not specifically teach a fixing composition having a pH that is greater than the pH of the setting composition by at least pH = 1 and comprising a buffer and a carrier (claim 1c), which is 8-11 (claim 15).
The ‘574 publication does not specifically teach the PEG based polymer functionalized by covalent crosslinking with one or more metal coordination active groups comprising catechol (claim 5), wherein the PEG based polymer comprises a four-armed branched PEG based polymer comprises on each arm a metal coordination active group comprising a DOPA based amino acid and a short peptide (claim 6) wherein the total PEG is 1,200 Daltons to about 50,000 Daltons, each arm being from 300 Daltons to about 12500 Daltons (claim 7), comprising dopamine (claim 12), specifically C-(PEG-DOPA)4 (claim 13).
The ‘574 patent does not specifically teach wherein the resetting composition comprises a buffer that confers an acidic to neutral pH, wherein the pH of the resetting composition ranges from about 3 to about 6 (claim 16).

The ‘582 publication teaches methods and materials for delivery agents to hair, skin or nails (title) wherein one or more adhesive molecules alone or in combination with one or more interlocking metals, dyes and/or polypeptides (abstract).  The composition is for altering the color, appearance or stability of hair, skin and/or nails (page 1, lines 5-
The ‘300 publication teaches treatment with a bio adhesive blend [002].  DOPA is taught as an unusual amino acid which is believed to be responsible for adhesion to substrates [004].  Examples of liquid adhesives are taught to be 4-armed poly(ethylene glycol) PEG end functionalized with a single DOPA or several Dopa residues and randomly alternating DOPA-lysine peptide (C-(PEG-DOPA)4) [0152].  This polymer provides both adhesive and cohesive properties to the system as it is believed the preferred amino acid lysine contributes to adhesive interactions on metal oxide surfaces through electrostatic interactions [0153].  A PEG of 10,000 Da is taught to be used in forming the C-(PEG-DOPA-BOC)4, [0288], which would result in 10,000 Da for each arm; and 40,000 Daltons total for the 4 arms present, teaching instant claim 7.
The ‘230 patent teaches a method of waving or straightening hair which includes the application of lotion at a pH of 7 to 12 and subsequently applying a neutralizing solution.  The hair is preferably treated at 5.5 to 8.5 pH followed by rebuilding the hair by applying an aqueous rebuilding lotion at pH 7 to 12.  Conventional alkaline materials 
It would have been prima facie obvious to one of ordinary skill in the art to use compositions I and II at a pH close to neutral as the ‘574 publication teaches alkaline solutions wherein the alkaline solutions include pH of 7 to 12 (column 8, lines 1-10) and wherein the ‘230 patent teaches a waving or straightening composition in which the treatment composition pH is preferably at 5.5 to 8.5, thus teaching overlapping pH ranges are known to be used in the treatment step of straightening or waving compositions, wherein the range teaches an optimizable parameter and about language allowed for amounts above and below the specifically cited claim range.  One of ordinary skill in the art before the filing date of the claimed invention would be motivated to follow the treatment step with an alkaline rebuilding lotion step  containing an alkaline buffer as the ‘230 patent teaches a rebuilding lotion with a pH of 7 to 12 to rebuild the hair after being subjected to waving and straightening treatment.  The treatment pH would meet the limitation of the adhering composition and setting composition and the rebuilding pH would meet the limitation for the fixing pH, applied subsequent to the two treatment steps.
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use PEG-DOPA in the composition taught by the ‘574 publication because the ‘574 publication teaches the need for interaction with the hair from a polymer-containing composition and the ‘582 publication teaches PEG-DOPA containing polymers are known to be used in compositions to adhere to hair. It would have been prima facie obvious to one of ordinary skill in the art before the filing prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06).
One of ordinary skill in the art would be motivated to include the C-(PEG-DOPA)4 as the ‘582 publication teaches the adhesive is used in combination with interlocking metals to adhere to the hair and can provide a change in .

Claims 4 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,973,574 in view of WO 2016044582, WO 2010/091300 and US 5,294,230 as applied to claims 1-16 above, and further in view of US 20120012129 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 19-20 are taught by the combination of the ‘574 patent, the ‘582 publication, the ‘300 publication and the ‘230 patent.  
Regarding claim 19, the limitation of at least one receptacle that contains an adhering composting having an acidic to neutral pH, at least one shape memory polymer comprising a four-armed branched polyethylene glycol (PEG) based polymer that is functionalized with one or more metal coordination active groups and one or more chelating agent, in a carrier, ii) at least one receptacle that contains a setting composition having an acidic to neutral pH and the setting composition comprising one 
The combination of references does not specifically teach a plurality of separate receptacles, wherein the receptacles are selected from blister packs, packets, tubes, vials, squeeze bottles and combinations of these, the article of manufacture comprising at least one additional receptacle that contains any one or more of a resetting agent comprising at least one of a chelating agent, a buffer that confers an acidic to neutral pH and a carrier and (b) a cosmetic selected from a shampoo a conditioner, a serum, a colorant and combinations of these (claims 4 and 19-20).
The ‘129 publication is directed to a cosmetic preparation for use on human hair (abstract).  The invention is provided for a kit of parts having at least two containers separately packaged form each other.  The container within the context of the present invention is understood to be a casing in the form of an optionally reclosable bottle, tube, packet or similar cases [0142].
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to provide the hair waving and straightening composition in the form of a kit as the ‘129 publication teaches that it is well known to provide cosmetics as kits.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘combination 

	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	Claims 1-16:
	Applicant points to [0026], [0034]-[0036] of the instant specification to support surprisingly and unexpected results of imparting lasting non-permanent and durable styling or shaping benefits to the keratinous substrates.  The reprogrammable shape memory is surprisingly preserved through at least one wash cycle.
	In response, Applicant points to sections in the instant specification which allege unexpected results, however Applicant’s statements do not take the place of factual evidence wherein evidence is required.  The instant specification in the cited paragraphs and the provided examples do not provide comparative data to suggest the claimed compositions results in an unexpected effect.  
 	Applicant argues the Examiner appears to consider the non-ionic or anionic surface active agents containing metallic ions of the ‘574 patent (Minagawa) to meet Applicant’s metallic coordination agent of claim 1, but the ‘574 patent does not disclose, teach or suggest a metal coordination active group to coordinate with a metallic coordination agent.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The ‘574 patent teaches a first compositions in a hair straightening composition which includes surface active agents (column 1, lines 50-60).  The ‘582 publication teaches materials such as adhesive molecules which are used for altering appearance or stability of hair (page 1, lines 5-10) which includes DOPA residues such as polyethylene glycol terminated DOPA (page 2, lines 1-8, page 2, lines 5-10).  Thus the ‘574 publication teaches the use of surface active materials used for hair straightening and the ‘582 publication teaches a specific PEG-DOPA which is a known adhesive for hair used to later it’s appearance and stability.  One of ordinary skill in the art would be motivated to include the C-(PEG-DOPA)4 as the ‘582 publication teaches the adhesive is used in combination with interlocking metals to adhere to the hair and can provide a change in appearance and stability, wherein the ‘574 publication uses a polymer composition to be applied to hair to change the appearance (straightening) and the second composition includes a metal, thus making it obvious to use the DOPA containing polymer to adhere the metal fixing agent to the hair in order to alter the appearance of said hair.  Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06)
Applicant argues the ‘582 publication (Brody) teaches delivering dye agents to hair, skin or nails but does not disclose, teach or suggest waving or straightening hair.  

Applicant argues the ‘582 publication does not teach or suggest a four armed branched polyethylene glycol based functionalized polymer.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The ‘300 publication teaches examples of liquid adhesives are taught to be 4-armed poly(ethylene glycol) PEG end functionalized with a single DOPA or several Dopa residues and randomly alternating DOPA-lysine peptide (C-(PEG-DOPA)4) [0152].   It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention that C-(PEG-DOPA)4 as taught by the ‘300 publication could be used in place of the PEG-DOPA taught by the ‘582 publication because the ‘300 publication teaches an adhesive composition comprising C-(PEG-DOPA)4 wherein the ‘582 publication teaches PEG-DOPA containing polymers are known to be used in compositions to adhere to hair. Thus the use of PEG-DOPA containing polymer to adhere to hair to achieve altering the appearance of hair was prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06).
Applicant argues the ‘300 publication (Lee) does not disclose, teach or suggest waving or straightening hair.
In response, the ‘574 publication teaches the use of a surface active agent to be used in waving or straightening of hair (column 1, lines 50-60).  The ‘582 publication teaches the ‘582 publication teaches the composition is for altering the color, appearance or stability of hair (page 1, lines 5-10) wherein the adhesive molecules can be used to adhere another agent such as an interlocking metal to hair (page 13, lines 1-5), thus teaching the use of a PEG-DOPA compound as an adhesive to be used in hair appearance alteration.  The ‘300 publication teaches a specific 4 arm structure of the PEG-DOPA compound which is an adhesive [0152]. Thus the use of PEG-DOPA containing polymer to adhere to hair to achieve altering the appearance of hair was known at the time of filing and the ‘300 publication teaches a specific C-(PEG-DOPA)4 which is known to be an adhesive form of the polymer. Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06).
Applicant argues the ‘230 patent (Wu) does not disclose or teach any kind of shape memory polymer system including a metal coordination active group or metallic coordination agent.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The ‘574 publication teaches the use of a metallic coordination agent, an aqueous solution of non-ionic or anionic surface active agent containing metallic ions the atomic weigh of which is larger than the calcium ions (column 1, lines 45-60) wherein the solution is taught to be an iron chloride solution (column 4, lines 60-67).  Applicant’s arguments regarding four armed PEG with a metal coordination active group are addressed above pertaining to the ‘582 publication and the ‘300 publication.
Applicant argues only the ‘574 patent and the ‘230 patent teach straightening and/or waving hair.  Neither discloses, teaches or suggests a metal coordination active group in combination with a metallic coordination agent.  The ‘582 publication teaches 
In response, the ‘582 publication teaches the composition is for altering the color, appearance or stability of hair (page 1, lines 5-10) wherein the adhesive molecules can be used to adhere another agent such as an interlocking metal to hair (page 13, lines 1-5).  Thus the ‘582 publication teaches more than the of the PEG-DOPA compounds for dye, but rather to altering appearance as well, of which waving and straightening would fall into altering appearance.  It is further noted that the instant claims are directed to a compositions and not a method of use.  The ‘300 publication teaches a specific 4 arm structure of the PEG-DOPA compound which is an adhesive [0152]. It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use PEG-DOPA in the composition taught by the ‘574 publication because the ‘574 publication teaches the need for interaction with the hair from a polymer-containing composition and the ‘582 publication teaches PEG-DOPA containing polymers are known to be used in compositions to adhere to hair. It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention that C-(PEG-DOPA)4 as taught by the ‘300 publication could be used in place of the PEG-DOPA taught by the ‘582 publication because the ‘300 publication teaches an adhesive composition comprising C-(PEG-DOPA)4 wherein the ‘582 publication teaches PEG-DOPA containing polymers are known to be used in compositions to adhere to hair. Thus the use of PEG-DOPA containing polymer to adhere to hair to achieve altering the appearance of hair was known at the time of filing and the ‘300 publication teaches a specific C-(PEG-DOPA)4 which is known to be an adhesive form prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06).
Applicant argues impermissible hindsight reconstruction.  One of ordinary skill in the art seeking to use or improve upon the compositions of the ‘574 publication would have no reason to even look to either of the ‘582 publication or the ‘300 publication.   Nothing in either of the ‘300 publication or the ‘582 publication that would suggest that their respective compositions include components that would be combinable with the metallic chelate reaction components of the ‘574 patent.
In response, as for the assertion that the rejection is based on hindsight, as noted in MPEP 2145, any obviousness rejection is in a sense necessarily a reconstruction based on hindsight reasoning and is not improper if it takes into account 
Claims 4 and 19-20:
Applicant argues the ‘129 publication (Hagenow) does not provide what the ‘574 patent, the ‘582 publication, the ‘300 publication and the ‘230 patent are missing.
In response, Applicant’s arguments directed to the ‘582 publication, the ‘300 publication and the ‘230 patent are addressed above when first presented.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676.  The examiner can normally be reached on Monday, Tuesday and Thursday 7:30 to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LMB/Examiner, Art Unit 1613                                                                                                                                                                                                        
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613